Per Curiam,
The sole controversy in this case is whether, in May, 1898, the appellant made two payments of 15,000 each or only one. It is not desirable to cumber the reports with extended discussions of mere questions of fact of no interest or value to anyone but the immediate parties. It is sufficient, therefore, to say that defendant has no receipt, nor is there any other written evidence to sustain his claim of two payments in the same month, while on the other hand the testimony on the part of the plaintiff that there was but one, is supported by the statement of account given to defendant, and not objected to by him, and by the undisputed fact, that after the date of the alleged second payment he continued to pay interest on the larger balance claimed by plaintiff. The case of defendant was manifestly built up on a confusion of the dates when payments became due and when they were actually made.
Judgment affirmed.